Citation Nr: 0629112	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 22, 2004, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 100 percent evaluation for post-
traumatic stress disorder, effective June 22, 2004.  

In January 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  
Following the hearing, the veteran submitted additional VA 
treatment records along with a waiver of initial 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2005).


FINDING OF FACT

The veteran's disability has remained the same throughout the 
appeal period.  


CONCLUSION OF LAW

The criteria for an effective date of September 8, 2001, for 
a 100 percent evaluation for post-traumatic stress disorder 
have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to the veteran's 
claim, the Board finds that it is unnecessary to address its 
applicability in this case in view of the disposition reached 
herein.

By way of background, service connection for post-traumatic 
stress disorder was granted by means of an April 2002 rating 
decision and assigned a 10 percent evaluation, effective 
September 8, 2001, which was the date the veteran filed the 
claim for service connection.  The veteran appealed the 
initial 10 percent evaluation assigned.  In a June 2004 
rating decision, the RO awarded a 100 percent evaluation for 
post-traumatic stress disorder, effective June 22, 2004.  The 
veteran asserts that the 100 percent evaluation should go 
back to the date of his claim, here, September 8, 2001, as 
his symptoms have remained the same throughout the appeal 
period.

At the January 2005 hearing before the undersigned, the 
veteran testified that he had been depressed since he had 
filed his claim for service connection in 2001.  He admitted 
he had problems with domestic violence and was forced to go 
to a domestic violence class by the state.  He also noted he 
had been charged with driving under the influence.  The 
veteran described difficulties he had getting along with 
others, including a neighbor.  He described having suicidal 
thoughts on a regular basis.  The veteran reported the had 
been laid off from work because of his difficulty with 
getting along with others.  He noted he had been granted 
Social Security Administration disability benefits as a 
result of post-traumatic stress disorder.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), which 
addresses post-traumatic stress disorder, the criteria for 
the 100 percent evaluation are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran's evaluation for post-traumatic 
stress disorder has been staged as follows:

      10 percent 		from September 8, 2001
      50 percent 		from June 22, 2004

While the Board understands the basis of the RO's staging the 
veteran's evaluations during the appeal period, the Board 
finds that there is a basis to grant the 100 percent 
evaluation from when service connection was initially awarded 
as of September 8, 2001.  For example, a September 2001 VA 
treatment record shows that the veteran reported having a 
history of domestic violence and that he also verbally and 
emotionally abused his wife.  He stated he had been arrested 
in the past for domestic violence.  At the March 2002 VA 
examination, the veteran reported he was working full-time 
but was frequently irritable and frustrated at work.  He 
stated he would cuss at his fellow co-workers and had a hard 
time getting along with them.  The examiner stated the 
veteran could not focus on the questions asked during the 
evaluation and had a short attention span.  He attributed the 
veteran's drinking problem to the service-connected post-
traumatic stress disorder.  

A July 2002 VA outpatient treatment report shows that the 
examiner found the veteran to be in a "deep depression."  
In early 2003, he was arrested both because of domestic 
violence and driving while under the influence of alcohol.  
He was subsequently placed in an anger management and 
domestic violence program by the state.  In September 2003, 
it was noted the veteran was missing work because of his 
drinking problem.  In October 2003, the veteran reported he 
had anger management problems and that he socially isolated 
himself to control his anger.  In late 2003 and early 2004, 
the VA psychologist noted that although the veteran was 
making progress in treatment, he still had problems of 
isolation.  In January 2004, the veteran admitted he had just 
recently hit his wife and was arrested again for domestic 
violence.  In June 2004, it was noted that the veteran had 
taken some time off from work due to the stress and the need 
to be isolated from others.

The above-described evidence shows a person who is a 
persistent danger to others both at home and at work.  He has 
described being physically, emotionally,  and verbally 
abusive to his wife and has been arrested multiple times 
throughout the appeal period.  He was forced to take an anger 
management class, which clearly did not work, as he hit his 
wife after he had completed the program.  He has been 
described as isolating himself and not being able to work 
with others.  

During this time frame, the veteran was being assigned Global 
Assessment of Functioning (GAF) scores of 65, 70, and 80.  
See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th 
ed. 1994).  Such scores show mild to moderate symptoms, see 
id., which appears to be the basis of why the RO found the 
veteran's disability to be no more than 10 percent disabling 
prior to June 22, 2004 (at which time, he was assigned a GAF 
score of 50).  In assigning those scores, the examiners did 
not provide an explanation for the score assigned.  The Board 
accords far more probative value to the clinical findings 
made by mental professionals than the cursory assignment of a 
GAF score without a rationale for such score.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence supports the grant of a 100 percent 
evaluation from September 8, 2001, for post-traumatic stress 
disorder.  

As this is the date upon which service connection was 
granted, an effective date earlier than September 8, 2001, is 
legally precluded.  


ORDER

An effective date of September 8, 2001, for the 100 percent 
evaluation for post-traumatic stress disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


